  Case 3:20-mj-00752-RSE Document 7 Filed 01/04/21 Page 1 of 7 PageID #: 28




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

UNITED STATES OF AMERICA                                                               PLAINTIFF

vs.                                               CRIMINAL ACTION NO. 3:20-mj-00752-RSE

JOHN F. JOHNSON                                                                     DEFENDANT


                                  RESPONSE TO MOTION
                                 ELECTRONICALLY FILED

       The defendant, John F. Johnson, filed a Motion to Modify the Conditions of his pretrial

release on bond. (DN 6, Def. Mot. to Modify Release). The United States opposes the

defendant’s Motion.

       The defendant is presently charged via criminal complaint with a violation of Title 18,

United States Code, and Section 111(b) for assaulting, resisting, opposing, impeding, intimidating,

and interfering with a federal law enforcement officer engaged in or on account of performance of

official duties. Johnson brandished and pointed an AR-15 platform rifle at multiple police officers

and two federal task force officers.

       Title 18, United States Code, Section 3142 sets forth that a defendant may be released

pending trial and placed on certain conditions of release pending trial. The United States Probation

Office (USPO) supervises defendants on pretrial release and recommended certain release

conditions for Johnson, including limitations on social media.

       All of the terms were agreed to by Johnson. In addition to a $25,000 unsecured bond,

Johnson agreed to (1) report to pretrial services; (2) travel restricted to the Southern District of

Ohio and the Western district of Kentucky for court reasons only; (3) report as soon as possible,

to the supervising officer any contact with any law enforcement personnel, including, but not
  Case 3:20-mj-00752-RSE Document 7 Filed 01/04/21 Page 2 of 7 PageID #: 29




limited to, any arrest, questioning, or traffic stop; (4) comply with prohibitions on possessing

firearms or other weapons; and (5) do not access or conduct any activity on social media. He was

not placed on home incarceration or home detention.

       Johnson now seeks to modify the limitation on his use of social media. A person ordered

released by a magistrate judge may file a motion for amendment of the release conditions. 18

U.S.C. § 3145(a)(2). Under the Bail Reform Act, a defendant's release pending trial is made

“subject to the least restrictive further condition, or combination of conditions, that ... will

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(c)(1)(B).

       Probation recommended the social media restriction because Johnson had issued threats to

law enforcement using social media. The restriction is reasonable when coupled with Johnson’s

history of violence with weapons and current charges. In addition, the restriction on social media

use assures the safety of the community against any threats. Johnson presents no new information

in his motion to justify the change in his conditions. The background information outlined below

supports restricting Johnson’s social media use.

                                       BACKGROUND

       The Not Fucking Around Coalition, commonly known and referred to by the acronym

“NFAC”, is a paramilitary militia founded by Johnson. Johnson has stated that “anytime there

appears to be a gross injustice against the black community, we’ve decided we’re going to take it

to the streets. We’re going to take it to their face and show them what Malcolm said was true.

There are no such things as a bloodless revolution”. In furtherance of this statement, Johnson has

organized and led armed NFAC marches, which he often calls “formations”, in various locations

throughout the United States.



                                                   2
  Case 3:20-mj-00752-RSE Document 7 Filed 01/04/21 Page 3 of 7 PageID #: 30




        According to public source documents, Johnson is believed to have led NFAC in marches

in the following locations on or around the following dates:

        Brunswick, GA on or around May 12, 2020
        Stone Mountain, GA on or around July 4, 2020
        Louisville, KY on or around July 25, 2020
        Washington, DC on or around August 29, 2020
        Louisville, KY on or around September 5, 2020
        Lafayette, LA on or around October 3, 2020

        During these marches/formations, NFAC members have carelessly handled firearms to

include being involved in the negligent discharges of weapons. For instance, on or around July

25, 2020 in Louisville, KY, an NFAC member discharged his/her weapon in and around a group

of other NFAC members in Baxter Park. The Louisville Metro Police Department (LMPD)

characterized this discharge as a “negligent shooting”, and LMPD spokesman Lamont Washington

stated that the injuries to the three NFAC members included a “minor injury” to one, a serious

injury to a second [who was in stable condition], and an “injury” to a third member which caused

this third member to be moved into an intensive care unit. Washington added that the third member

was expected to survive.

        In regards to the “negligent shooting” in Louisville, KY on July 25, 2020, Johnson made a

social media video where he tried to explain that the NFAC member did not pull the trigger to

make the weapon discharge. Johnson then physically demonstrated a rifle being banged on a table,

causing the bolt assembly to go forward. Johnson incorrectly claimed that this action would have

caused the rifle to fire if it had been loaded.

        Again, on or around October 3, 2020 in Lafayette, LA, an individual in and around the

NFAC formation discharged a firearm leading to his arrest. The Lafayette Parish Sheriff’s Office

arrested Terrance Jones, a felon, on four counts of being a fugitive, one count of simple escape,

one count of illegal use of a weapon, one count of reckless discharge of a firearm at a parade or


                                                  3
  Case 3:20-mj-00752-RSE Document 7 Filed 01/04/21 Page 4 of 7 PageID #: 31




demonstration, three counts of felon in possession of a firearm, and probation violation. Johnson

later claimed that Jones was not a member of the NFAC militia.

          Background, criminal history, and military service of Johnson. The FBI became aware of

Johnson in approximately May of 2020 after it received an anonymous tip from the public. The

tipster advised that the NFAC leader [Johnson] had called for attacking Minneapolis law

enforcement and that Johnson appealed to anyone with a firearm to join him. The tipster provided

links to the videos where Johnson made the statements on YouTube. The links provided by the

tipster             were       https://www.youtube.com/watch?v=PVcCKT2wRmA                    and

https://www.youtube.com/watch?v=sXZtvqetcn4 .

          The FBI reviewed these videos determining that on or about 26 May 2020, Johnson posted

the two videos as his response to the city of Minneapolis regarding the death of George Floyd. At

various points in the videos Johnson makes direct threats to law enforcement along with other

threats of violence. For instance, in regards to NFAC members working with “the other side”

[Note: believed to be a reference to working with law enforcement] Johnson states that if you join

NFAC and we find out you're working for the other side, we will kill you. In regards to following

the law, Johnson states that “they” [Note: believed to be referencing NFAC] will react in any way

they choose and they don't care about the law because it doesn't benefit them. In regards to

interactions with law enforcement officers, Johnson instructs his followers to assault police

officers and then remove the officers’ body cameras to conceal footage of them assaulting the

officers.

          On   or    about   May   27,   2020,   Johnson,   using   monikers   on   YouTube    of

“theofficialgrandmasterjay” and “thegrandmasterjay”, called for inciting violence against the

Minneapolis Police Department. In the video, Johnson called for people to go to Minneapolis with



                                                  4
  Case 3:20-mj-00752-RSE Document 7 Filed 01/04/21 Page 5 of 7 PageID #: 32




weapons in order to hold the two officers responsible for the killing of George Floyd. Further, on

June 5, 2020, Johnson using YouTube moniker “theofficialgrandmasterjay” stated that the only

way to stop police violence is to identify and locate the homes of police, burn the houses to the

ground, kill the officer, their family members, and associates.

          The FBI reviewed various other public online videos Johnson posted to his social media

accounts. In summary, Johnson has made numerous online and social media videos threating law

enforcement and inciting violence against law enforcement, which are not summarized in this

affidavit. Johnson and his members have also, at various times, physically/directly threatened law

enforcement with rifles and long guns as described in subsequent sections.

          The FBI conducted a review of Johnson’s criminal history which showed a pattern of

Johnson making threatening statements and then using a rifle or long gun to further threaten

various individuals, including women and his wife. An arrest record from the El Paso Police

Department in Texas, on or around March 10, 1995, revealed Johnson was arrested upon complaint

by Officer Ramon Martinez for "Intentionally and knowingly cause [sic] bodily injury to Reisha

Williams, by striking her on the left side of the face several times with a closed fist causing pain".

Additionally, Johnson was arrested upon complaint by Officer Ramon Martinez for "Intentionally

and knowingly use [sic] a deadly weapon, to-wit: westerfield 20 gauge shotgun, manifestly

designed, made and adapted for the purpose of inflicting death and serious bodily injury and did

then and there threaten Jose Antonio Reyes with imminent bodily injury by the use of said deadly

weapon." The same charge was applied to four other victims of Johnson’s threating behavior with

the shotgun, those individuals being: Cosme Rodriguez Navarro, Sererino Navarro, and Carlos

Flores.




                                                  5
  Case 3:20-mj-00752-RSE Document 7 Filed 01/04/21 Page 6 of 7 PageID #: 33




         Court documents from the Judicial District Court, El Paso County, Texas reveal Johnson

was indicted on March 28, 1995 on one count of “unlawful carrying of a weapon on premises

licensed for alcoholic purposes”. Johnson’s attorney filed a motion to quash the indictment which

was successful, and the indictment was dismissed on May 16, 1995. The defense appears to have

made a successful technical argument that only “handguns, clubs and illegal knives” were

prohibited at premises licensed for consuming alcoholic beverages”, and that shotgun that Johnson

used to threaten the five victims did not fit the “handguns, clubs and illegal knives” definition.

         The FBI arrested Johnson upon criminal complaint on August 4, 2003 based on Johnson’s

actions at the Fort Bragg Military Reservation on August 1, 2003. According to the affidavit filed

by an FBI agent in the Fayetteville, North Carolina Resident Agency [satellite office of the FBI

Charlotte Division], Johnson threatened to kill his wife, Sheneice Johnson [Sheneice] and her

Platoon Sergeant, while Sheneice’s unit was having a formation and recognition ceremony on Fort

Bragg.

         According to the affidavit, Sheneice’s unit had just returned from overseas duty in Kuwait

on July 30, 2003. Sheneice had been having marital problems with Johnson and claimed to be a

victim of mental and physical abuse in their marriage. On August 1, 2003, after a formation,

Sheneice approached Johnson, who had driven onto the reservation, and Johnson told her he was

going to “kill your friend”. After this statement, Johnson reached for a rifle in the trunk of his

vehicle, and Sheneice tried to stop him but Johnson threatened to kill Sheneice if she didn’t “get

away”. Sheneice ran away but Johnson followed her in his vehicle.

         Military Police eventually intercepted Johnson and requested consent to search his vehicle.

An AR-15 rifle was found in the trunk along with three rifle magazines and 56 rounds of 5.56

ammunition. Johnson was convicted on September 2, 2003 of one count of violating Title 18



                                                  6
  Case 3:20-mj-00752-RSE Document 7 Filed 01/04/21 Page 7 of 7 PageID #: 34




section 1382 (Trespassing on a Federal Installation) and appears to have been sentenced to one

month in jail and a $100.00 fine.

       Although Johnson initially agreed to the restrictions, social media restrictions are

warranted and reasonable in this instance based on threats issued by Johnson using social media

and his history of violence with weapons. The United States believes the restriction is valid and

defers to the judgement of Court in ruling on Johnson’s motion.

                                         CONCLUSION

       This Court should deny the defendant’s motion.

                                               Respectfully submitted,

                                               RUSSELL M. COLEMAN
                                               United States Attorney


                                                s/Joshua Judd__________
                                               Joshua Judd
                                               Bryan Calhoun
                                               Assistant U.S. Attorneys
                                               717 West Broadway
                                               Louisville, Kentucky 40202
                                               PH: (502) 582-5911


                                CERTIFICATE OF SERVICE

        I hereby certify that on December 30, 2020, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to
the following to counsel for the defendant.


                                                s/Joshua Judd
                                               Joshua Judd
                                               Assistant U.S. Attorney




                                                 7
